Motion for stay of proceedings pending appeal granted, provided, however, that the election set by the order appealed from for May 21, 1920, at twelve o’clock, noon, is permitted to be held, the directors thereupon elected not to exercise the duties as such directors pending determination of said appeal or unless authorized by the order to be entered upon such determination. The said appeal to be noticed for and heard at the June term of this court. Present — Clarke, P. J., Laughlin, Dowling, Page and Greenbaum, JJ.